DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-15 are pending.  Claims 1-8 have been examined in this Office action.  Claims 9-15 have been withdrawn.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. No specific arguments were presented as to why the restriction is improper, therefore, election was made without traverse in the reply filed on 02/03/2021.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the radio frequency receiver fits into the device or is used.  The claim merely lists the radio frequency receiver with no tie to the remainder of the device and no operation described, as deemed essential in the specification.  Further the radio frequency receiver is used in dependent claims with essential steps missing, as discussed further below.  
Claim(s) 2-8 is(are) rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  
Claim 3 recites that the transmission of the authentication request signal is transmitted by driving the magnetic resonance transmitter coil; however, it is indefinite how this coil transmits a communication signal.  Paragraph(s) 54 of the specification refers to the two coils collectively as a charging coil and paragraph(s) 57 discusses how the magnetic resonance transmitter coil generates a magnetic field.  Neither of these, or the remainder of the specification, describe how the magnetic resonance transmitter coil transmits a request signal to a smart key, thus resulting in indefiniteness within the 
Claim(s) 4-8 is(are) rejected because they depend on claim 3 and fail to cure the deficiency(ies) above.  
Claims 5 and 7 recite that the level is a level indicating that the smart key is located in a particular location; however, the level is associated with the transmitting of the authentication signal that is sent prior to any communication with the smart key.  Therefore, it is indefinite how a request transmission level can indicate where a smart key is before any communication or way of knowing if the smart key is anywhere near the device.  
Claim 6 recites an action when the wireless charger does not receive a response signal through the RF receiver; however, there are no limitations within the claim that the RF receiver receives any signals or is connected to the wireless charger.  Therefore, it is indefinite how the wireless charger receives the response through the RF receiver and when the RF receiver obtains the response signal.  
Claim(s) 7 and 8 is(are) rejected because they depend on claim 6 and fail to cure the deficiency(ies) above.  
Claim 8 recites an action when the wireless charger receives a response signal through the RF receiver; however, there are no limitations within the claim that the RF receiver receives any signals or is connected to the wireless charger.  Therefore, it is indefinite how the wireless charger receives the response through the RF receiver and when the RF receiver obtains the response signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0114504 to Yamashita et al. in view of U.S. Patent Application Publication 2004/0002354 to Nagano and U.S. Patent Application Publication 2015/0054452 to Ahn.  
As per claim 1, Yamashita discloses a device for controlling a vehicle (Yamashita; At least the abstract), the device comprising:
a start/stop button configured to receive input corresponding to an engine start operation or an engine stop operation (Nagano; At least paragraph(s) 66);
a door lock/unlock button configured to receive input corresponding to a door lock operation or a door unlock operation (Nagano; At least paragraph(s) 66);
a wireless charger configured to perform wireless charging (Yamashita; At least paragraph(s) 67)
Yamashita does not explicitly disclose wireless charging by magnetic resonance, 
However, the above features are taught by Ahn (Ahn; At least paragraph(s) 18).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of simple substitution of one known element for another to obtain predictable 
Yamashita discloses that the wireless charger and smart key can communicate in order to authenticate the smart key, but does not explicitly disclose to transmit an authentication request signal to a smart key, and to receive a response signal from the smart key, after transmitting the authentication request signal ; and 
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 35-37).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches a method of authenticating a smart key in order to operate a vehicle, which would be within the skill of one in the art to substitute for the authentication method of Yamashita.  The method of Nagano would provide the improvement that the transmission of signals does not begin until the user initiates them, i.e., pushing a button, thus saving battery power, for instance by not continuously searching for or transmitting signals.  
a radio frequency (RF) receiver configured to perform wireless communication with the smart key in an RF band (Yamashita; At least paragraph(s) 74), wherein
Yamashita does not explicitly disclose when transmitting the authentication request signal to the smart key, the wireless charger adjusts a level of the 
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 49).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Changing the level of the request signal based on the input would only send the signal to the area it is needed/expected, thus reducing power required and cost.  
the wireless charger controls the engine start operation, the door lock operation, or the door unlock operation based on the response signal received from the smart key (Yamashita; At least paragraph(s) 65 and 78).
As per claim 2, Yamashita discloses wherein the wireless charger transmits the authentication request signal in a low frequency (LF) band used by the smart key (Yamashita; At least paragraph(s) 80).
As per claim 3, Yamashita discloses a wireless charger, but does not explicitly disclose wherein the wireless charger includes: a power supply module configured to supply power required for operating the wireless charger; a magnetic resonance transmitter coil configured to transmit power using magnetic resonance; a source coil configured to deliver power supplied from the power supply module to the magnetic resonance transmitter coil; and
However, the above features are taught by Ahn (Ahn; At least paragraph(s) 18).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have 
Yamashita discloses communicating authentication request signals, but does not explicitly disclose a processor configured to transmit the authentication request signal by driving the magnetic resonance transmitter coil according to the input received at the start/stop button or the lock/unlock button.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 49).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Changing the level of the request signal based on the input would only send the signal to the area it is needed/expected, thus reducing power required and cost.
As per claim 4, Yamashita discloses communicating authentication request signals, but does not explicitly disclose wherein, when transmitting the authentication request signal, the processor sets an output level of the magnetic resonance transmitter coil to a first level in response to detecting the input received at the start/stop button.  

As per claim 5, Yamashita discloses communicating authentication request signals, but does not explicitly disclose wherein the first level is a signal level indicating that the smart key is located inside the vehicle.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 54 and 57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Changing the level of the request signal based on the input would only send the signal to the area it is needed/expected, thus reducing power required and cost.  Transmitting the request at a level inside the vehicle would check to see if the smart key had been left in the vehicle, thus improving the user experience.  
As per claim 6, Yamashita discloses communicating authentication request signals, but does not explicitly disclose wherein, when transmitting the authentication request signal, the processor sets an output level of the magnetic resonance transmitter coil to a first level in response to detecting the input received at 
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches adjusting the signal level based on the input to where the smart key is expected to be which would save power and cost, but if the smart key does not respond then the signal level is adjusted to another level, such as to check if the smart key were left in the vehicle.  This would provide a better user experience by reminding a user of a forgotten smart key.  
As per claim 7, Yamashita discloses communicating authentication request signals, but does not explicitly disclose wherein the second level is a signal level indicating that the smart key is located outside the vehicle.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches adjusting the signal level based on the input to where the smart key is expected to be which would save power and cost, but if the smart key does not respond then the signal level is adjusted to another level, 
As per claim 8, Yamashita discloses communicating authentication request signals, but does not explicitly disclose wherein, when transmitting the authentication request signal, the processor sets the output level of the magnetic resonance transmitter coil to the first level in response to detecting the input received at the door lock/unlock button, and outputs an alarm without performing the door lock operation or the door unlock operation when the wireless charger receives the response signal through the RF receiver within the predetermined period of time.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Yamashita with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches checking if the smart key is within the vehicle in response to a door lock/unlock operation and issuing a warning.  The exact order of operations would be a design choice and checking the smart key left in the vehicle could be done first with the motivation of using the least power first and informing the use of a forgotten smart key as quickly as possible.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.  The prior art shows the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669